Name: Commission Implementing Regulation (EU) 2017/1796 of 5 October 2017 fixing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2018 under the quotas referred to in Regulation (EC) No 1187/2009
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  America;  processed agricultural produce;  agricultural policy
 Date Published: nan

 6.10.2017 EN Official Journal of the European Union L 258/124 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1796 of 5 October 2017 fixing the allocation coefficient to be applied to applications for export licences for cheese to be exported to the United States of America in 2018 under the quotas referred to in Regulation (EC) No 1187/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Whereas: (1) Chapter III, Section 2 of Commission Regulation (EC) No 1187/2009 (2) opens the procedure for the allocation of export licences for cheese to be exported to the United States of America under the quotas referred to in Article 21 of that Regulation. (2) The quantities covered by the export licence applications for certain product groups and quotas exceed the quantities available for the 2018 quota year. The extent to which the export licences may be issued should therefore be determined by fixing the allocation coefficients to be applied to the quantities requested, calculated in accordance with Article 23(1) of Regulation (EC) No 1187/2009. (3) The quantities covered by the export licence applications for certain product groups and quotas are less than the quantities available for the 2018 quota year. The remaining amounts should be divided between the applicants, in proportion to the amounts applied for, by applying an allocation coefficient, in accordance with Article 23(4) of Regulation (EC) No 1187/2009. (4) Given the deadline established in Article 23(1) of Regulation (EC) No 1187/2009 for fixing allocation coefficients, this Regulation should come into force the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by export licence applications lodged pursuant to Regulation (EC) No 1187/2009 in respect of the product groups and quotas identified by 16-Tokyo and 16-, 17-, 18-, 20-, 21-Uruguay in column 3 of the Annex to this Regulation shall be multiplied by the allocation coefficients set out in column 5 of that Annex. Article 2 Applications for export licences lodged pursuant to Regulation (EC) No 1187/2009 in respect of the product groups and quotas identified by 22-, 25-Tokyo and 22-, 25-Uruguay in column 3 of the Annex to this Regulation shall be accepted for the quantities applied for. Export licences may be issued for further quantities distributed amongst applicants in accordance with the allocation coefficients set out in column 6 of the Annex, after acceptance by the operator within one week of publication of this Regulation and subject to the lodging of the requisite security. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down special detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (OJ L 318, 4.12.2009, p. 1). ANNEX Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonised Tariff Schedule of the United States Identification of group and quota Quantity available for 2018 (in kg) Allocation coefficient provided for in Article 1 Allocation coefficient provided for in Article 2 Note No Group (1) (2) (3) (4) (5) (6) 16 Not specifically provided for (NSPF) 16-Tokyo 908 877 0,1296811 16-Uruguay 3 446 000 0,0880789 17 Blue Mould 17-Uruguay 350 000 0,0754310 18 Cheddar 18-Uruguay 1 050 000 0,1212471 20 Edam/Gouda 20-Uruguay 1 100 000 0,0955026 21 Italian type 21-Uruguay 2 025 000 0,0704102 22 Swiss or Emmentaler cheese other than with eye formation 22-Tokyo 393 006 19,6493175 22-Uruguay 380 000 4,4705882 25 Swiss or Emmentaler cheese with eye formation 25-Tokyo 4 003 172 1,0007930 25-Uruguay 2 420 000 1,4447761